Citation Nr: 1824819	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  13-01 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss, prior to January 20, 2017, and to a rating higher than 10 percent, thereafter.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. A notice of disagreement was received in December 2011, a statement of the case was issued in November 2012, and a VA Form 9 was received in December 2012.

In November 2016, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

In an April 2017 rating decision, the RO granted an increased evaluation of 10 percent for bilateral hearing loss, effective January 20, 2017.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 10 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).



FINDINGS OF FACT

1. Prior to January 20, 2017, the Veteran's bilateral hearing loss is manifested by pure tone threshold averages and speech recognition scores that corresponded to no more than a level "I" hearing on the right and a level "IV" hearing on the left.

2. From January 20, 2017, the Veteran's bi bilateral hearing loss is manifested by pure tone threshold averages and speech recognition scores that corresponded to no more than a level "II" hearing on the right and a level "V" hearing on the left.


CONCLUSIONS OF LAW

1. Prior to January 20, 2017, the criteria for a compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2017).

2. From January 20, 2017, the criteria for a rating higher than 10 percent for bilateral hearing loss have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. See 38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017). 

Adequate notice pertaining to the Veteran's claims was satisfied by a letter provided to the Veteran in January 2011. The duty to notify has been fulfilled.

The duty to assist has also been met, and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained service treatment records, VA treatment records, and private treatment records. The Veteran was afforded multiple VA examinations.

In November 2016, the Board remanded the Veteran's claim for an increased rating for hearing loss for further development. The evidence indicates that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duties.

II. Entitlement to a Compensable Rating for Bilateral Hearing Loss, Prior to January 20, 2017 and to a Rating Higher than 10 Percent, Thereafter

The Veteran seeks entitlement to a compensable rating for bilateral hearing loss, prior to January 20, 2017, and to a rating higher than 10 percent, thereafter.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records. These show complaints and treatment, but will not be referenced in detail. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability. 

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (b).

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by pure tone threshold averages, within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test. 38 C.F.R. § 4.85. 

Section 4.85(a) requires that an examination for hearing loss be conducted by a state-licensed audiologist, and must include both a controlled speech discrimination test (Maryland CNC test) and a pure tone audiometry test. Examinations must be conducted without the use of hearing aids. 

Pure tone threshold averages are derived by dividing the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 by four. Id.  The pure tone threshold averages and the Maryland CNC test scores are given a numeric designation, which are then used to determine the current level of disability based upon a pre-designated schedule. Tables VI and VII in 38 C.F.R. § 4.85 (2017). Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993). 

Facts & Analysis

Service connection for bilateral hearing loss was established by a March 1972 rating decision, at which time a noncompensable rating was assigned, effective from January 1972. The Veteran requested an increased rating for his service-connected bilateral hearing loss in January 2010. In an April 2017 rating decision, the RO granted an increased evaluation of 10 percent for bilateral hearing loss, effective January 20, 2017.

A. Prior to January 20, 2017

The Veteran seeks a compensable rating prior to January 20, 2017.

The Veteran submitted private audiological testing, dated January 2011, that the physician indicated was completed with Maryland CNC testing. See April 2011 statement. The private audiological testing from January 2011 is in graphical format. In the role of fact finder, the Board may interpret the graphical data. See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).

Interpreting the January 2011 graphical audiometric results, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
15
15
45
70
LEFT
15
30
75
90

The Veteran's January 2011 private examination shows a right ear pure tone threshold average of 36 decibels with speech recognition of 100 percent. This corresponds to a numeric designation of "I." Table VI in 38 C.F.R. § 4.85. His left ear shows a pure tone threshold average of 53 with speech recognition of 88 percent, which corresponds to a numeric designation of "II." These combined numeric designations then result in a rating of 0 percent under Table VII. 38 C.F.R. § 4.85, Table VII. 

The Veteran was afforded a VA examination in February 2011. On the authorized audiological evaluation in February 2011, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
15
15
50
75
LEFT
15
40
70
85

The Veteran's February 2011 VA audiology examination shows a right ear pure tone threshold average of 39 decibels with speech recognition of 96 percent. This corresponds to a numeric designation of "I." Table VI in 38 C.F.R. § 4.85. His left ear shows a pure tone threshold average of 53 with speech recognition of 80 percent, which corresponds to a numeric designation of "IV." These combined numeric designations then result in a rating of 0 percent under Table VII. 38 C.F.R. § 4.85, Table VII. 

Several additional VA and private treatment records note the results of audiograms and speech/word recognitions scores but they do not contain enough information to use for rating purposes.

The medical evidence of record also does not indicate the Veteran meets the requirements for a higher rating based on 38 C.F.R. § 4.86.

As noted above, disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric evaluations. The Board, however, has considered the Veteran's statements regarding the severity of his hearing loss and how it has affected his daily activities. Unfortunately, the Board finds that the more probative evidence concerning the level of severity of this disorder consists of the audiometric testing results of record. Therefore, a compensable rating prior to January 20, 2017 is not warranted based on the evidence of record. See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

In summary, the Board finds that the evidence of record preponderates against a compensable rating for the Veteran's bilateral hearing loss, prior to January 20, 2017.

B. From January 20, 2017

The Veteran seeks a rating higher than 10 percent, from January 20, 2017.

The Veteran was afforded a VA examination in January 2017. On the authorized audiological evaluation in January 2017, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
25
30
65
90
LEFT
25
55
80
95

The Veteran's January 2017 VA audiology examination shows a right ear pure tone threshold average of 53 decibels with speech recognition of 84 percent. This corresponds to a numeric designation of "II." Table VI in 38 C.F.R. § 4.85. His left ear shows a pure tone threshold average of 64 with speech recognition of 68 percent, which corresponds to a numeric designation of "V." These combined numeric designations then result in a rating of 10 percent under Table VII. 38 C.F.R. § 4.85, Table VII. 

Several additional VA and private treatment records note the results of audiograms and speech/word recognitions scores but they do not contain enough information to use for rating purposes.

The medical evidence of record also does not indicate the Veteran meets the requirements for a higher rating based on 38 C.F.R. § 4.86.

As noted above, disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric evaluations. The Board, however, has considered the Veteran's statements regarding the severity of his hearing loss and how it has affected his daily activities. Unfortunately, the Board finds that the more probative evidence concerning the level of severity of this disorder consists of the audiometric testing results of record. Therefore, a rating higher than 10 percent, from January 20, 2017, is not warranted based on the evidence of record. See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

In summary, the Board finds that the evidence of record preponderates against a rating higher than 10 percent for the Veteran's bilateral hearing loss, from January 20, 2017.



ORDER

Prior to January 20, 2017, entitlement to a compensable rating for bilateral hearing loss is denied.

From January 20, 2017, entitlement to a rating higher than 10 percent for bilateral hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


